DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26 and June 9, 2022 have been entered.
 Claim 1 – 11, 14 – 20 are pending; claims 16 – 19 are withdrawn; claims 1 – 11, 14 – 15 and 20 have been considered on the merits.  All arguments have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 28, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 11, 14 – 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sefton (US 2013/0065285, IDS, 07.18.2019 USPGP 1) as evidenced by Hensirisak et al. (2002); in view of Cheng et al. (US 2013/0323714, IDS, 07.18.2019 USPGP 2), Huang et al. (2007), Ghosalkar et al. (2016) and Kirk et al. (2015).
Regarding claims 1, 4 and 15, Sefton teaches fermentation methods wherein a) a microbe is provided to a fermenter (abstract, 0017); b) introducing at least two feed streams to the fermenter wherein one stream comprises gaseous oxygen and one comprises hydrogen (a flammable gas) (0022-0023, 0073-0075); c, d) monitoring with sensors incoming gases in the incoming mixture, dissolved in the media and/or headspace (0081-0082), or measuring dissolved oxygen (DO) and gaseous oxygen in the headspace; and e) controlling the flow of gases into the fermenter and venting excess stream gas such that the microbe is successfully cultured to produce products (abstract, claims, 0081-0082) or controlling the dissolved oxygen to maintain function of the microbe and lower than an amount that would produce sufficient oxygen to combust (or is lower than LOC).  The feed stream containing the gases is saturated with carbon oxide (or oxygen) using standard methods such as micro-bubble dispersion as taught by Hensirisak et al. (0042).  Please note that Hensirisak teaches microbubble dispersion (MBD) as a method to improve oxygen transfer in aerobic microorganisms wherein the dissolved oxygen has a longer hold up time, improves cell growth, reduces power consumption (abstract) and utilizes microbubbles with diameters of 20 – 1000 micrometers, or microns (p.212).  
Although Sefton does not teach that a microbe is functional if it has the claimed oxygen uptake rate, the microbes are clearly producing products in the fermentation process whereby chemical products can be recovered from the fermenter (abstract), indicating the microbes are functional.  Regarding the specific uptake rate, Cheng teaches that is can be difficult to accurately measure dissolved oxygen (DO) under fermentation conditions (0028).  Cheng also teaches that extreme active microbes can drive DO to very low levels even when physiologically consuming large volumes of oxygen under aerobic conditions (0028).  As a result, Cheng suggests that measuring aeration is better defined as having oxygen uptake rates between 0.01 – 50 mmoles/O2/L/hour (0028), which is indicative of a functional microbe.  At the time the claims were filed, in following the methods of Sefton, it would have been obvious to one of ordinary skill in the art to heed the suggestion of Cheng and measure functionality of the microbes by oxygen uptake for the disclosed advantage obtaining accurate measurements. 
Sefton does not teach the method comprising controlling the gaseous oxygen in the headspace to a level below 75% of LOC.  However, Sefton teaches the gaseous oxygen is monitored (or measured) in the headspace, and is vented as necessary (0048,0052-0053,0081-0082), indicating the gaseous oxygen concentration can be controlled and optimized accordingly.  The instant specification states that it is desirable to operate such methods with gaseous oxygen concentrations below the LOC for flammability of the composition, admitting that it is known in the art to keep headspace oxygen in these safe ranges.  Thus, in following the teachings of Sefton and what was routinely practiced in the art, it would have been obvious to one of ordinary skill in the art to optimize the gaseous oxygen concentration in the headspace as a matter of routine experimentation.
Sefton does not teach the method wherein the fermenter is operated at a pressure above atmospheric pressure.  However, Sefton teaches monitoring gaseous oxygen in the headspace and venting as necessary (0048,0052-0053,0081-0082), indicating the gaseous oxygen concentration can be controlled and optimized accordingly.  Sefton teaches that these conditions can be monitored and regulated by parameters such as pressure, acidity, temperature and concentrations of gases in the headspace (0082).  Moreover, these conditions are disclosed to be optimized by one practicing in the invention. As such, in following the teachings of Sefton, it would have been obvious to one of ordinary skill in the art to optimize pressure as a means to optimize/monitor gaseous oxygen concentration in the headspace as a matter of standard and routine experimentation.  Furthermore, at the time the claims were filed, one of ordinary skill in the art would have been motivated in increase pressure in the methods of Sefton because it was known in the art that increasing pressure in aerobic fermentation enhances oxygen transfer rate (OTR) as well as DO levels.  In support, Huang teaches oxygen limitation is a problem in aerobic fermentations due to low solubility, that DO is generally kept as high as possible by increasing OTR, and that increased pressure is applied to enhance both the OTR and DO to obtain more desired metabolites and/or products (p.209).  Thus, in following the teachings of the combined prior art, it would have been obvious to one of ordinary skill in the art to carry out fermentation at above atmospheric pressure as a means to optimize/monitor gaseous oxygen concentration in the headspace and to enhance OTR, DO and metabolite production as a matter of standard and routine practice.  
Sefton does not teach the method wherein a maximum oxygen uptake rate occurs when dissolved oxygen concentration is less than or equal to 5%. However, Sefton does teach the method is regulated, monitored, controlled, maintained and optimized (0022, 0081-0084) in accordance with the microorganism being cultured and product being made (abstract, 008 - 0025). In other words, Sefton specifically teaches controlling, or optimizing, dissolved oxygen concentrations according to the particular fermentation process. Sefton teaches exemplary oxygen volume is 0 – 30% (0082), specifically 0%, 1% or 5% (0075) which fall in the claimed range of 0 – 5%. The state of the art clearly indicates that controlling dissolved oxygen is optimized for efficient oxygen uptake rates. In support, Ghosalkar teaches models and formulas (p.2-3) for determining optimal oxygen uptake rates of specific microbes when producing particular products (abstract) wherein the dissolved oxygen concentration affects cell mass growth and production rates (p.1). In further support, Kirk teaches that oxygen uptake rate require precise control of dissolved oxygen concentration in the bioreactor (introduction) and provides formulas for determining oxygen uptake rates based on dissolved oxygen concentration (p.824). Moreover, it was well known in the art that optimization of oxygen uptake was dependent on, guided by, and optimized through dissolved oxygen concentration. As such, when following the methods of Sefton, one of ordinary skill in the art would have been motivated by routine practices in the art to optimize the dissolved oxygen concentration in order to achieve a desired oxygen uptake of the microbes utilized in the methods therein, and with a reasonable expectation for successfully controlling the dissolved oxygen concentration as claimed.
Regarding claims 2 - 3, Sefton teaches the dissolved oxygen concentration is controlled by controlling temperature, gas composition (or concentration of feed stream), or by regulating gas flow of a feed stream (0023,0081-0082).
Regarding claim 5, at least one of the feed streams comprises carbon dioxide (0035, 0039, 0058).
Regarding claims 6 - 7, the fermenter may be immobilized (not stirred), a gas lift or a bubble column (not mechanically agitated) (0046).
Regarding claims 8 – 11, the microbe may be Ralstonia eutropha (also known as C. necator, see Wikipedia page, Cupriavidus necator), which is a chemoautotroph and RuBisCo containing microbe (0015, 0043).
Regarding claim 14, the fermenter has at least two oxygen inlets (figure 3, 325, 330, 335, 365). 
Regarding claim 20, it is first noted that the scope of the claim is indefinite in that it is unclear what the “transitional DO concentration” is intended to encompass.  Notwithstanding, Sefton does not specifically state a specific dissolved oxygen level for which the method is to be maintained.  However, Cheng teaches that fermentation product yields improve at specific dissolved oxygen levels and that measuring and controlling these levels is commonly carried out when fermenting microbes when producing products (0005).  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to carry out the methods of Sefton to a particular DO concentration, since the method is specifically disclosed to monitor and control DO and for the advantage of improving product yields as disclosed by Cheng. 
Thus, the invention as a whole is prima facie obvious.


Response to Arguments
Applicant argues that the prior art does not indicate the criticality of dissolved oxygen not exceeding 5% together with the maximum oxygen uptake rate and as such, the rate cannot be optimized or modified.
However, these arguments fail to persuade. Sefton specifically teaches monitoring gaseous oxygen in the headspace, venting as necessary (0048,0052-0053,0081-0082), indicating the gaseous oxygen concentration can be controlled and optimized accordingly. Sefton additionally teaches a range of dissolved oxygen of 0 – 30%, particularly 0), 1% and 5% (0082, 0075) and that the method is regulated, monitored, controlled, maintained and optimized (0022, 0081-0084) in accordance with the microorganism being cultured and product being made (abstract, 008 - 0025). In other words, Sefton specifically teaches controlling, or optimizing, dissolved oxygen concentrations according to the particular fermentation process. Furthermore, as evidenced by the cited references, it was well known in the prior art that controlling dissolved oxygen is optimized for efficient oxygen uptake rates. It is iterated that Ghosalkar teaches models and formulas (p.2-3) for determining optimal oxygen uptake rates of specific microbes when producing particular products (abstract) wherein the dissolved oxygen concentration affects cell mass growth and production rates (p.1) while Kirk teaches that oxygen uptake rate require precise control of dissolved oxygen concentration in the bioreactor (introduction) and provides formulas for determining oxygen uptake rates based on dissolved oxygen concentration (p.824). Moreover, it was well known in the art that optimization of oxygen uptake was dependent on, guided by, and optimized through dissolved oxygen concentration. As such, when following the methods of Sefton, one of ordinary skill in the art would have been motivated by routine practices in the art to optimize the dissolved oxygen concentration in order to achieve a desired oxygen uptake of the microbes utilized in the methods therein, and with a reasonable expectation for successfully controlling the dissolved oxygen concentration as claimed.
Regarding applicant’s argument that 5% dissolved oxygen is critical to maximum oxygen uptake, it appears that the argued result is specific to a particular microbe under specific pressure, but with no specific outcome (i.e. cell mass growth, product production, etc.). Thus, the argument does not appear commensurate in scope with the claimed invention.
Absent evidence of an unexpected result or advantage, the claims are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUTH A DAVIS/            Primary Examiner, Art Unit 1699